DETAILED ACTION
Remarks
This office action is issued in response to pre-appeal brief filed on 7/28/22  Claims 1-16 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 7/28/22 with respect to claims rejection under 35 USC 102 and 103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration , a new ground(s) of rejection is made in view of newly found prior art reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9 and 11-16  are rejected under 35 U.S.C. 103 as being unpatentable over Fürsich et al.(US Patent Application Publication 2016/0137126 A1, hereinafter “Fürsich”) and further in view of Su et al. (US Patent Application Publication 2014/0160012 A1, hereinafter “Su”)



	As to claim 1, Fürsich teaches a method for automated activation of a vision support system of a vehicle, comprising the steps of: 
 	detecting an activation gesture formed by a movement of at least one of a head and un upper body of a vehicle user; wherein the activation gesture corresponds to the driver attempting to observe a desired field of view without an aid; determining, the desired field of view the vehicle user is attempting to observe via the activation gesture and activating that part of the vision support system which images the desired field of view. (Fürsich par [0123] teaches the system is operable to adjust the displayed images responsive to a determination of a movement or change in position or viewing direction of the driver’s head to provide a display system that adjusts the displayed images in a manner that simulates how the driver’s field of view would change with similar movements when viewing a typical side- mounted exterior rearview mirror)  
 	Fürsich wherein the activation gesture corresponds to the driver attempting to observe a desired field of view but fails to expressly teach wherein the activation gesture corresponds to the driver attempting to observe a desired field of view without an aid.
 	However, Su teaches wherein the activation gesture corresponds to the driver attempting to observe a desired field of view without an aid.(Su par [0009] teaches image recognition is used to derive face information from the driver’s face image, that is used in corporation with distance detection , to obtain 3-D face position information and to adjust coordinate position of projection , to be compatible with field of view of the driver). 
 	Fürsich and Su are analogous art directed toward vehicle vision system and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Fürsich and Su according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide an automatic correction device of a vehicle  display system so that the position of the projected information can be adjusted automatically to the position of the driver’s field of view accordingly to driver’s gesture. (Su par [0022])  
 	
	As to claim 2, Fürsich and Su teach the method according to claim 1, wherein the vehicle user is a vehicle driver.( Fürsich par [0122] the driver of the vehicle) 	As to claim 3, Fürsich and Su teach the method according to claim 1, wherein the movement forming the activation gesture, at least with regard to a movement direction, substantially corresponds to a movement of the head and/or upper body of the vehicle user which is suitable for observing the desired field of view in a manner not supported by the vision support system. (Fürsich par [0122]-[0123] teaches driver’s head movement)
 	As to claim 5, Fürsich and Su teach the method according to claim 1, wherein the step of activating that part of the vision support system which images the desired field of view comprises: activating an image capture unit, which at least partly captures the desired field of view; and displaying the image captured by the image capture unit on a display unit of the vehicle. (Fürsich par [0122] teaches by shifting the head to the side into the position 4 or 15, the driver indicates to the system that he or she wants to see a modified viewing regime. The processor is  operable to process  image data captured by the cameras and may provide displayed images at the devices 5 or 6 for viewing by the driver of the vehicle) 	As to claim 6, Fürsich and Su teach the method according to claim 5, wherein the image capture unit is a vehicle camera. (Fürsich par [0122] teaches camera 1 and 2)
 	 	As to claim 9, Fürsich and Su teach the method according to claim 1, wherein the activation gesture is detected from among the following movements: a) a lateral rotation of the head and a forward directed movement of the upper body, wherein a rotation angle of the head is less than a first predetermined rotation angle, b) a lateral rotation of at least one of the head and the upper body, wherein a rotation angle of the head is greater than a second predetermined rotation angle, wherein the first and second predetermined rotation angles are preferably identical, c) a movement of at least one of the head and  of the upper body upward and in a direction of a rearview mirror, d) a movement of at least one of the head and of the upper body downward and in a direction of a windshield, and e) a lateral movement of at least one of the head and the upper body. (Fürsich par [0123] teaches the system is operable to adjust the displayed images responsive to a determination of a movement or change in position or viewing direction of the driver’s head) 	
 	 Claims 11, 12, 13, 14 merely recite a vision support system to perform the method of claims 1, 2, 6 and 5 respectively. Accordingly, Fürsich and Su teach every limitation of claims 11, 12, 13 and 14 as indicates in the above rejection of claims 1, 2, 6 and 5 respectively.
 	As to claim 15, Fürsich and Su teach the vehicle comprising a vision support system according to claim 14. (Fürsich par [0005] teaches vision system of a vehicle)  	As to claim 16, Fürsich and Su teach the vehicle according to claim 15, wherein the vehicle is a motor vehicle. (Fürsich par [0005] teaches vision system of a vehicle)

Claims 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fürsich , Su and further in view of Sung. (US Patent Application Publication 2017/0060234 A1, hereinafter “Sung”)

 	As to claim 4, Fürsich and Su teach the method according to claim 1 but fail to teach wherein the step of determining, on the basis of the detected activation gesture, the field of view desired by the vehicle user comprises: determining a pattern of the movement of the head and/or upper body forming the activation gesture; assigning the pattern to a comparison pattern stored beforehand in a database; and determining a field of view assigned to the comparison pattern in the database.
	However, Sung teaches wherein the step of determining, on the basis of the detected activation gesture, the field of view desired by the vehicle user comprises: determining a pattern of the movement of the head and/or upper body forming the activation gesture; assigning the pattern to a comparison pattern stored beforehand in a database; and determining a field of view assigned to the comparison pattern in the database.(Sung par [0190] teaches the memory stores a plurality of reference patterns corresponding to the various gestures)
	Fürsich, Su  and Sung are analogous art directed toward vehicle vision system and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Fürsich, Su  and Sung according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to improve the accuracy of activating the vehicle vision system.
As to claim 7, Fürsich and Su teach the method according to claim 5 but fail to teach wherein the step of activating that part of the vision support system that images the desired field of view is carried out depending on an additional condition. 	
 	However, Sung teaches wherein the step of activating that part of the vision support system that images the desired field of view is carried out depending on an additional condition. (Sung par [0215] teaches displaying images based on event of left turn signal lamp turned on and the driver looks in the left)  		Fürsich, Su  and Sung are analogous art directed toward vehicle vision system and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Fürsich, Su and Sung according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to improve the accuracy of activating the vehicle vision system.
 As to claim 8, Fürsich, Su and Sung teach the method according to claim 7, wherein the additional condition is a value of a vehicle state parameter. (Sung par [0215] teaches displaying images based on event of left turn signal lamp turned on and the driver looks in the left)  
 	 As to claim 10, Fürsich, Su and Sung teach the method according to claim 7, wherein the additional condition comprises: a) an instantaneous speed below a first predetermined threshold value of the instantaneous speed,
 	 b) an active state of a direction indicator of the vehicle, (Sung par [0215] teaches displaying images based on event of left turn signal lamp turned on)
 c) a positive occupancy signal of a seat occupancy recognition system of the vehicle, d) an instantaneous speed below a second predetermined threshold value of the instantaneous speed, or e) an absolute value of a steering angle above a first predetermined threshold value of the steering angle.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175